UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                         §
                                                 §
versus                                           §   CASE NO. 1:17-CR-119
                                                 §
AUDEL VALENCIA-VALENCIA                          §

    ORDER ADOPTING REPORT AND RECOMMENDATION ON COMPETENCY

         The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, for consideration. Judge Giblin conducted a hearing to determine defendant’s competency

to stand trial. Judge Giblin concluded that the defendant is competent to proceed under 18 U.S.C.

§ 4241.

         The parties have not objected to the magistrate judge’s findings and recommendation. The

Court ORDERS that the report and recommendation on defendant’s competency to stand trial

(#30) is ADOPTED. The Court further ORDERS and FINDS that defendant, Audel Valencia-

Valencia, is competent pursuant to Title 18, United States Code, Section 4241. The Court finally

ORDERS that Speedy Trial time is EXCLUDED from December 15, 2017, the date of Judge

Giblin’s. order directing a mental examination (#24), through the date of this order.
       SIGNED at Beaumont, Texas, this 7th day of September, 2004.

         SIGNED at Plano, Texas, this 13th day of December, 2018.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE
